 1                                                                 JUDGE THOMAS S. ZILLY
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    )   No. CR02-078-TSZ
 8                                                )
                     Plaintiff,                   )
 9                                                )   ORDER GRANTING MOTION
                v.                                )   FOR TERMINATION OF
10                                                )   SUPERVISED RELEASE
     MATTHEW PETERS,                              )
11                                                )
                     Defendant.                   )
12                                                )

13
14          This matter has come before the Court on Defendant’s’s motion, docket no. 52,

15   to terminate his remaining period of supervised release. The Court has reviewed the

16   motion, records, and files herein, as well as the factors set forth in 18 U.S.C. § 3583(e).

17          IT IS NOW ORDERED that Defendant’s term of supervised release is

18   terminated pursuant to 18 U.S.C. § 3583(e).

19          DATED this 30th day of May, 2019.

20
21
22
23
24   Submitted by:

25   s/ Dennis Carroll
26   Assistant Federal Public Defender
     Attorney for Matthew Peters

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER FOR TERMINATION                                        1601 Fifth Avenue, Suite 700
       OF SUPERVISED RELEASE                                          Seattle, Washington 98101
       (USA v. Peters / CR02-078-TSZ) - 1                                        (206) 553-1100
